J-S60008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SCOTT CHARLES DAVIS                        :
                                               :
                       Appellant               :   No. 471 MDA 2019

       Appeal from the Judgment of Sentence Entered February 19, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0000053-2010


BEFORE:      SHOGAN, J., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                             FILED JANUARY 07, 2020

        Appellant, Scott Charles Davis, appeals from the judgment of sentence

entered following the revocation of his probation on February 19, 2019, in the

Lancaster County Court of Common Pleas. After review, we affirm.

        In its Pa.R.A.P. 1925(a) opinion, the trial court set forth the relevant

facts and procedural history in this case as follows:

              The victim, at the time of the offense, was a child of
              10 years who, at the time she met the 55-year old
              [Appellant], was [a] server at her family’s restaurant.
              The evidence made it clear [Appellant] became
              obsessed with her, visiting the restaurant frequently
              and paying close attention to her even though he
              resided outside Lancaster County, in Montgomery
              County. He wrote her numerous letters and text
              messages and tried to drive a wedge between her and
              her family with a complaint to the US Department of
              Labor, saying that the parents were subjecting her to
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S60008-19


           abusive work conditions. Efforts to have [Appellant]
           stop his attention and communications were to no
           avail.

     Trial Court Opinion, 08/29/11, p. 2. In a seventeen (17) page
     letter to the victim dated July 7, 2009, [Appellant] acknowledged
     previously asking the victim to marry him some day. N.T. Trial,
     01/05/11, p. 116; Com. Ex. 3, p. 174. Following a bench trial on
     January 5, 2011, [Appellant] was found guilty of stalking1 and
     harassment2. On June 2, 2011, [Appellant] was sentenced to a
     split-sentence of thirty (30) days to twenty-three (23) months of
     incarceration and a consecutive three (3) years of probation for
     stalking and a concurrent one (1) year of probation for
     harassment.3 [Appellant] was additionally directed to have no
     contact with the victim or her family, to not go within one hundred
     (100) yards of the victim’s family restaurant and to undergo
     psychological evaluation.4      By Order dated July 5, 2011,
     [Appellant’s] sentence was modified to remove the condition
     requiring a psychological evaluation, but directing [Appellant] to
     undergo a sex offender evaluation. [Appellant’s] judgment of
     sentence was affirmed by the Superior Court of Pennsylvania on
     February 28, 2012. [Commonwealth v. Davis, 46 A.3d 830,
     1290 MDA 2011 (Pa. Super., filed February 28, 2012)
     (unpublished memorandum).] [Appellant’s] petition for allowance
     of appeal to the Supreme Court of Pennsylvania was denied on
     August 29, 2012. [Commonwealth v. Davis, 50 A.3d 691, 243
     MAL 2012 (Pa., filed August 29, 2012).]

           1   18 Pa.C.S.A. § 2709.1(a)(2).
           2   18 Pa.C.S.A. § 2709 (a)(7).
           3   Sentencing Order, 06/02/11, p. 1.
           4   Sentencing Order, 06/02/11, p. 2.

           [Appellant] was granted parole on June 26, 2011, but a
     capias and bench warrant were issued on September 22, 2011 for
     [Appellant’s] alleged failure to report to scheduled appointments
     on September 6, 2011 and September 19, 2011.5 [Appellant] was
     found to have violated his parole and probation and on November
     9, 2011[, Appellant] was sentenced to the balance of his
     maximum sentence of incarceration and a consecutive three (3)
     years of probation for stalking and to a new one (1) year probation
     period for harassment.6 Once again [Appellant] was directed to
     have no contact with the victim or her family and to undergo a


                                     -2-
J-S60008-19


     sex offender evaluation and follow any recommendations within
     thirty (30) days.7

           5  See, Pet. To Issue Capias and Bench Warrant,
               09/22/11.
           6 Sentencing Order, 11/09/11, p. 1.
           7 Sentencing Order, 11/09/11, p. 2.



            [Appellant] was granted immediate parole on November 9,
     2011, but a capias and bench warrant were issued on July 13,
     2012[,] for [Appellant’s] alleged failure to comply with the
     recommendations of his sex offender evaluation.8 [Appellant] was
     arrested on July 14, 2015. On September 1, 2015, [Appellant]
     was found to have violated his parole and probation and was
     sentenced to the balance of his maximum sentence of
     incarceration and a consecutive three (3) years of probation for
     stalking and to a new one (1) year probation period for
     harassment.9 [Appellant] was directed to comply with sex
     offender conditions of probation and parole and to complete the
     recommended counseling.10

           8  See, Pet. To Issue Capias and Bench Warrant,
               07/13/12.
           9 Violation Sentence Sheet, 09/01/15, p. 1.
           10 Violation Sentence Sheet, 09/01/15, p. 2.



            [Appellant] was granted parole on December 9, 2015, but a
     capias and bench warrant were issued on January 7, 2016 for
     [Appellant’s] alleged failure to report for scheduled appointments
     on December 17, 2015, December 22, 2015, December 31, 2015
     and January 5, 2016.11 On May 23, 2017, an Order was entered
     amending the capias to include an allegation that [Appellant] was
     in further violation of his parole and probation for contacting the
     victim several time[s] through Facebook. [Appellant] was arrested
     on October 26, 2018. On December 12, 2018, [Appellant] was
     found [in violation of] his parole and probation for completely
     absconding from supervision upon his prior release from
     incarceration and for sending the victim approximately fifty (50)
     pages of messages through Facebook from March 24, 2017 to May
     6, 2017.12 [Appellant] stipulated to the violations and claimed,
     through counsel, to have voluntarily ceased attempts to contact
     the victim following May 6, 2017.13 Sentencing was deferred
     pending the preparation of a presentence investigation report
     (“PSI”) by the Adult Probation and Parole office.14 Pending the

                                    -3-
J-S60008-19


     preparation of the PSI by Adult Probation and Parole, the [c]ourt,
     by email dated December 12, 2018, requested that a probation
     officer within that office inquire as to whether [Appellant]
     voluntarily ceased the contact with the victim as claimed. See, Ex.
     1 attached hereto. Adult Probation and Parole responded with an
     email, also dated December 12, 2018, that the communications
     ceased when changes were made to the victim’s Facebook account
     that limited communication from others. Id. For unknown reasons,
     this information was not included in the final PSI.

           11    See, Pet. To Issue Capias and Bench Warrant,
                  01/07/16.
           12    N.T. Parole/Probation Violation, 12/12/18, pp. 2-4,
                  8-9.
           13    N.T. Parole/Probation Violation, 12/12/18, pp. 2, 4-
                  6.
           14    N.T. Parole/Probation Violation, 12/12/18, p. 8.

            Following completion of the PSI, [Appellant’s] parole was
     terminated and he was sentenced on February 19, 2019 to one
     and one-half (1½) years to three (3) years of incarceration for the
     probation violation relating to [Appellant’s] stalking conviction.15
     Despite [Appellant’s] probation for his harassment conviction
     having still been in effect at the time of the violations, there was
     inadvertently no sentence given as to that count.16 [Appellant]
     filed a post-sentence motion on February 27, 2019, which was
     denied by Order dated March 18, 2019. [Appellant] filed his notice
     of appeal on March 21, 2019.

           15    N.T. Sentencing Hearing, 02/19/19, pp. 7-9.
           16    See, Pet. To Issue Capias and Bench Warrant,
                  01/07/16; N.T. Sentencing Hearing, 02/19/19, pp.
                  2, 9.

Trial Court Opinion, 5/20/19, at 1-6.        Both the trial court and Appellant

complied with Pa.R.A.P. 1925.

     On appeal, Appellant raises the following issue for this Court’s

consideration:

     I. Was the sentence of 1½ to 3 years of incarceration in a state
     correctional facility manifestly excessive as to constitute an abuse

                                       -4-
J-S60008-19


       of discretion because the sentencing judge relied on an
       impermissible factor in fashioning [Appellant’s] sentence?

Appellant’s Brief at 4.       Specifically, Appellant argues that the trial court

improperly considered an ex parte communication when it imposed sentence;

the communication was the aforementioned email concerning changes to the

victim’s Facebook settings.        Appellant’s Brief at 16-17; Pa.R.A.P. 1925(b)

Statement, 4/11/19, at 1.1

       Appellant’s claim that the trial court considered improper factors in

fashioning Appellant’s sentence is a challenge to the discretionary aspects of

the sentence. Commonwealth v. Downing, 990 A.2d 788, 792 (Pa. Super.

2010).    We note that “[t]he right to appellate review of the discretionary

aspects of a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d
127, 132 (Pa. Super. 2014).           Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a petition

for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa.

Super. 2007).

       As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):



____________________________________________


1 In the argument portion of his brief, Appellant challenges only the trial
court’s reliance on improper factors. Appellant, therefore, abandoned and
waived any challenge to the duration of the sentence imposed.             See
Commonwealth v. Heggins, 809 A.2d 908, 912 n.2 (Pa. Super. 2002)
(“[A]n issue identified on appeal but not developed in the appellant’s brief is
abandoned and, therefore, waived.”).

                                           -5-
J-S60008-19


            An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a four-
      part test:

                  [W]e conduct a four-part analysis to determine:
            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. [708]; (3) whether appellant’s brief has
            a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
            there is a substantial question that the sentence
            appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.

2006)). The determination of whether there is a substantial question is made

on a case-by-case basis, and this Court will grant the appeal only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process.   Commonwealth v. Sierra, 752 A.2d 910, 912-913 (Pa. Super.

2000).

      Herein, the first three requirements of the four-part test are met:

Appellant brought a timely appeal, raised the challenge in a post-sentence

motion, and included in his appellate brief the necessary separate concise

statement of the reasons relied upon for allowance of appeal pursuant to

Pa.R.A.P. 2119(f). Therefore, we next determine whether Appellant raised a

substantial question requiring us to review the discretionary aspects of the

sentence imposed by the trial court.

                                       -6-
J-S60008-19


      As noted above, Appellant avers that the trial court relied on an

improper factor, an ex parte communication, in fashioning his sentence.

Appellant’s Brief at 12-13.    We conclude that Appellant’s claim presents a

substantial question permitting appellate review. Downing, 990 A.2d at 792

(citing Commonwealth v. Druce, 796 A.2d 321, 334 (Pa. Super. 2002))

(stating that a claim that the trial court relied on matters outside of the record

raised a substantial question).

      Our standard of review is well settled and is set forth below:

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which,
      absent an abuse of that discretion, will not be disturbed on appeal.
      An abuse of discretion is more than an error in judgment—a
      sentencing court has not abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.
      Commonwealth v. Simmons, 56 A.3d 1280, 1283-84 (Pa.
      Super. 2012).

Commonwealth v. Colon, 102 A.3d 1033, 1043 (Pa. Super. 2014). When

evaluating the outcome of a revocation proceeding, this Court is limited to

reviewing the validity of the proceeding, the legality of the judgment of

sentence    imposed,    and    the    discretionary   aspects     of   sentencing.

Commonwealth v. Cartrette, 83 A.3d 1030, 1033-1035 (Pa. Super. 2013).

“[T]he revocation of a probation sentence is a matter committed to the sound

discretion of the trial court and that court’s decision will not be disturbed on

appeal in the absence of an error of law or an abuse of discretion.”

Commonwealth v. MacGregor, 912 A.2d 315, 317 (Pa. Super. 2006).



                                       -7-
J-S60008-19


Additionally, when sentencing a defendant following a revocation of probation,

the trial court is limited only by the maximum sentence that it could have

imposed originally at the time of the probationary sentence. Commonwealth

v. Fish, 752 A.2d 921, 923 (Pa. Super. 2000); 42 Pa.C.S. § 9771(b). Once

probation has been revoked, a sentence of total confinement may be imposed

if any of the following conditions exist: “(1) the defendant has been convicted

of another crime; or (2) the conduct of the defendant indicates that it is likely

that he will commit another crime if he is not imprisoned; or, (3) such a

sentence is essential to vindicate the authority of the court.”      42 Pa.C.S.

§ 9771(c)(1-3); Fish, 752 A.2d at 923.

      Furthermore, because sentencing guidelines do not apply to sentences

imposed following a revocation of probation, we are guided by the provisions

of 42 Pa.C.S. § 9721, which state the general standards that a court is to

apply in sentencing a defendant. Commonwealth v. Ferguson, 893 A.2d
735, 739 (Pa. Super. 2006).

            When imposing a sentence, the sentencing court must
      consider the factors set out in 42 Pa.C.S. § 9721(b), that is, the
      protection of the public, gravity of offense in relation to impact on
      victim and community, and rehabilitative needs of defendant, and
      it must impose an individualized sentence. The sentence should
      be based on the minimum confinement consistent with the gravity
      of the offense, the need for public protection, and the defendant’s
      needs for rehabilitation.

Id. Moreover, this Court has explained that when the “sentencing court had

the benefit of a presentence investigation report (‘PSI’), we can assume the

sentencing court ‘was aware of relevant information regarding defendant’s

                                      -8-
J-S60008-19


character and weighed those considerations along with mitigating statutory

factors.’” Moury, 992 A.2d at 171.

       In this appeal, Appellant alleges that the trial court improperly

considered ex parte emails, which were exchanged on December 12, 2018,2

between the trial court judge, the Honorable Howard F. Knisley, and Probation

Officer Merrill Shaffer. The relevant emails provide as follows:

       [From Judge Knisley to Probation Officer Shaffer:] Can you find
       out for me as to whether the e-mails [from Appellant to the victim]
       stopped because of [Appellant], as counsel stated, or because the
       victim changed her [F]acebook [settings]??

Trial Court Opinion, 5/20/19, Attachment (copy of the email exchange).

Probation Officer Shaffer responded to Judge Knisley as follows:

       Judge,

       I contacted Detective Theresa Stauffer of the Northern Lancaster
       County Regional Police Department, who investigated the
       incidents regarding the Facebook messages. She was in the
       courtroom today. This is her response to whether the victim made
       changes to her Facebook account:

       Yes. I had to walk her through a lot of settings to make certain
       things private including her friends. If I recall correctly, he was
       also sending friend requests to her friends. She then made her
       friends private and also only made a few pictures public
       accessible. She also changed her settings to limit outside contact
       from non-friends and went through her friend list to confirm that
       she actually knew them. I also think [Appellant] used another
____________________________________________


2 The December 12, 2018 emails reveal that Judge Knisley’s first message was
transmitted at 12:56 p.m., and the final email in this exchange was sent by
Probation Officer Shaffer at 1:50 p.m.       Trial Court Opinion, 5/20/19,
Attachment (copy of the email exchange). Thus, these emails occurred
approximately four hours after Appellant’s December 12, 2018 probation
revocation hearing, which concluded at 9:18 a.m. N.T., 12/12/18, at 9.

                                           -9-
J-S60008-19


      account claiming to be friends [with the victim,] (but I’m not at
      station and can’t confirm). The victim was terrified and actually
      considered leaving school bc she did not feel safe. We had to
      involve the university police. [Appellant] also kept sending [the
      victim] repeated messages. We’re not talking about one.
      [Appellant] only stopped [because the victim] changed her
      settings making it harder to be contacted by non friends.

      Detective Stauffer was not at the station when she responded and
      asked that I let you know that she was going by memory. She also
      said that her report from these incidents is available, if you wish
      to review it.

      Please contact me if you have any further questions or need any
      additional information.

Id.

      This Court has stated: “prior to imposing sentence a sentencing judge

may appropriately conduct an inquiry broad in scope, largely unlimited either

as to the kind of information he may consider, or the source from which it may

come.” Commonwealth v. Rhodes, 990 A.2d 732, 746 (Pa. Super. 2009)

(quoting Commonwealth v. Schwartz, 418 A.2d 637, 640-641 (Pa. Super.

1980) (internal quotation marks and additional citation omitted)).

            Nevertheless, the discretion of a sentencing judge is
            not unfettered; a defendant has the right to minimal
            safeguards to ensure that the sentencing court does
            not rely on factually erroneous information, and any
            sentence predicated on such false assumptions is
            inimicable … to the concept of due process. Obviously,
            the probability of receiving accurate pre-sentence
            information is considerably enhanced when the
            defendant has an opportunity to review and dispute
            the facts and allegations available to the sentencing
            judge.




                                    - 10 -
J-S60008-19


Rhodes, 990 A.2d at 746 (quoting Schwartz, 418 A.2d at 640-641) (internal

citation omitted).3

       In Rhodes, the defendant entered a guilty plea to voluntary

manslaughter. Rhodes, 990 A.2d at 736. The trial court accepted the plea

and the case proceeded to sentencing. Id. At the time of sentencing, the

trial court declined to consider a presentence report; instead, the trial court

reviewed police reports it ordered from the Commonwealth, ex parte. Id. at

750. The trial court’s reliance on the ex parte reports was not disclosed until

the sentencing hearing was in progress, and the trial court had already

completed and distributed a written “Statement of Sentencing Rationale” to

“all present in the courtroom, except counsel.” Id. On appeal, this Court

concluded that the trial court had predetermined the defendant’s sentence and

the defendant was deprived of any meaningful opportunity to challenge the

layered hearsay of the ex parte reports, which was the primary source of

information on which the court made its determination to impose a sentence

close to the statutory maximum. Id.

       In the case at bar, the trial court considered the relevant sentencing

factors and a PSI. Trial Court Opinion, 5/20/19, at 8 (citing N.T., 2/19/19, at


____________________________________________


3 In Rhodes, this Court quoted from Part I of the dissenting opinion in
Schwartz. Rhodes, 990 A.2d at 746. For clarity, we note that the Majority
in Schwartz, stated: “We agree with Part I of the dissenting opinion, which
holds that any ex parte information received by a judge before sentencing
should be disclosed to a defendant so that he may have an opportunity to
examine it and dispute its accuracy.” Schwartz, 418 A.2d at 638.

                                          - 11 -
J-S60008-19


7-9). The trial court also considered Appellant’s “persistent non-compliance

with the conditions of his probation and parole despite having been shown

leniency in the past.” Id. at 9 (citing N.T., 2/19/19, at 7-9). The trial court

noted:

      [Appellant’s] first violation occurred approximately three (3)
      months after his release from incarceration. His second violation
      occurred approximately eight (8) months after his release from
      incarceration. The instant violation, [Appellant’s] third, was the
      most concerning of all, given that he absconded from supervision
      immediately upon release and made numerous attempts to
      contact the victim in this case with messages that were extremely
      disturbing in nature while there was a bench warrant out for his
      arrest.19 Those messages filled approximately fifty (50) pages and
      included allegations of corruption in the legal system, allegations
      that the police, probation officers and prosecutors have made
      false allegations against him, allegations that this [c]ourt has ties
      to the mafia and has unethically accepted money in this case, and
      claims that the conditions of his supervision do not apply to him.20
      Though [Appellant] claims to now understand that he must comply
      with the directions of this [c]ourt and the conditions of any
      probation or parole, his prior conduct strongly suggests otherwise.
      Despite being given multiple opportunities and warnings in th[e]
      past, [Appellant] still refuses to comply with the conditions of his
      probation and parole, including an outright refusal to undergo the
      counseling recommendations from his sex offender evaluation.21
      [Appellant’s] actions demonstrate a complete refusal to take
      responsibility for his actions, a complete refusal to comply with
      the terms of his original sentence and a complete disregard for
      the gravity of his offenses on the victim and the community.

      19 N.T. Parole/Probation Violation, 12/12/18, pp. 2-4.
      20 N.T. Parole/Probation Violation, 12/12/18, pp. 3-4, 7-8.
      21 N.T. Sentencing Hearing, 02/19/19, pp. 6-8.



Trial Court Opinion, 5/20/19, at 9-10.

      The trial court addressed its consideration of the ex parte emails as

follows:


                                     - 12 -
J-S60008-19


             The [c]ourt acknowledges that the information received
      from the probation officer in this matter was not ultimately
      included in the PSI and, therefore, was unknowingly not disclosed
      to [Appellant] prior to the sentencing hearing. However, the
      [c]ourt disclosed the information to [Appellant] at the hearing,
      thereby giving [Appellant] the opportunity to dispute the
      information. [Appellant] neither objected to the consideration of
      the information nor attempted to dispute or deny the veracity of
      the information at the time of sentencing. Furthermore, the
      consideration given to the information was minimal and had little
      effect on [Appellant’s] sentence compared to the great weight
      given to [Appellant’s] repeated non-compliance with the terms of
      his original sentence and violations of the conditions of probation
      and parole. [Appellant] has clearly demonstrated on multiple
      occasions that he is not capable and/or willing to comply with the
      conditions of probation and/or parole. Therefore, a lengthy term
      of incarceration is warranted because a lesser sentence would
      depreciate the continued seriousness of [Appellant’s] violations
      and is not suitable for [Appellant’s] rehabilitative needs.
      [Appellant’s] sentence is proper and appropriate in light of all the
      relevant factors and takes into consideration the protection of the
      public, the gravity of the offense on the victims and community
      and the
      rehabilitative needs of [Appellant].

Id. at 10-11.

      After review, we conclude that there was no abuse of discretion. As the

trial court admitted, it did review the ex parte emails. However, the trial court

pointed out that this consideration was limited in scope. Additionally, the trial

court referenced information gained in the emails in refuting Appellant’s claim

that he voluntarily ceased contact with the victim prior to the imposition of

sentence. N.T., 2/19/19, at 8. Appellant notes that he did not receive the ex

parte information until after the sentencing hearing; however, he admits that

the information contained in the ex parte email was mentioned prior to the

imposition of sentence. Appellant’s Brief at 8. Nevertheless, Appellant did

                                     - 13 -
J-S60008-19


not challenge the trial court’s assertion despite having an opportunity to

object.   Appellant’s opportunity to object separates the instant case from

Rhodes, wherein the trial court relied on an ex parte report and drafted a

sentencing memorandum prior to the sentencing hearing, foreclosing any

opportunity for the defendant to challenge the ex parte report.            See

Commonwealth v. Broadie, 489 A.2d 218, 221 (Pa. Super. 1985) (affirming

the judgment of sentence and distinguishing instances where a defendant had

an opportunity to object to the trial court’s consideration of ex parte

sentencing information).   For these reasons, we conclude that Appellant is

entitled to no relief.

      Assuming, arguendo, that the trial court errantly considered the emails,

any error would be harmless and our decision would remain the same. See

Commonwealth v. Johnson, 107 A.3d 52, 84 (Pa. 2014) (discussing

harmless error in the context of a capital murder sentence and holding that

harmless error may be established, inter alia, where the error did not prejudice

the defendant or the prejudice was only de minimis.). The record reveals a

pattern where Appellant repeatedly sent the victim unwanted communications

in direct violation of the terms of his probation and parole. N.T., 12/12/18, at

3-4; N.T., 2/19/19, at 4. Whether Appellant ceased these prohibited contacts

of his own accord or after the college changed the victim’s Facebook settings

is largely immaterial and any error de minimis; the fact remains that Appellant




                                     - 14 -
J-S60008-19


violated his probation by contacting the victim, and the trial court was limited

only by the original sentence it could have imposed. Fish, 752 A.2d at 923.

      For the reasons set forth above, we discern no abuse of discretion.

Accordingly, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/07/2020




                                     - 15 -